Matter of Pruchnicki v Taylor (2021 NY Slip Op 06272)





Matter of Pruchnicki v Taylor


2021 NY Slip Op 06272


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


908 CAF 19-00743

[*1]IN THE MATTER OF DANIEL R. PRUCHNICKI, JR., PETITIONER-APPELLANT,
vJENNIFER TAYLOR, RESPONDENT-RESPONDENT. 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
JESSICA L. VESPER, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered March 15, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the violation petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court